DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 11-12 and 14-27 are currently pending in the application. Claims 21-27 are withdrawn as directed to non-elected invention. Therefore claims 11-12 and 14-20 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant has amended claim 11 to incorporate a nucleotide sequence of SEQ ID NO: 2 and argues that this makes the original rejection of the claims as indefinite moot. The instant claim 1 describes “ a gene expression cassette encoded anti-DR4 antibody fragment recombinant protein” in which the fragment domain “has” a nucleotide sequence of SEQ ID NO: 2. In this case it is incorrect that a protein may “have” a nucleotide sequence, the fragment may be encoded by the nucleotide sequence of SEQ ID NO: 2 but may not “have” (ing) “a nucleotide sequence”. Proteins may “have” a amino acid sequence.  Additionally, it requires a modifier after the “SEQ ID NO: 2” potentially the term “which” .  Applicant is encouraged to clarify the claim to clearly state that applicant is claiming the actual gene expression cassette which comprises the SEQ ID NO: 2 nucleotide sequence or alternatively the antigen binding  protein sequence as incorporated into a CAR molecule which is encoded by the SEQ ID NO: 2 which appears to be represented in the specification as amino acid SEQ ID NO: 1.  Applicant is also required to thereafter limit the antibody fragment listed in the claim 14 for example to those that are congruent with actual protein sequences which are comprised as SEQ ID NO: 1 for instance.  Amendments of additional claims which incorporate nucleic acid sequences is additionally required as needed.   
Response to Arguments Claim Rejections - 35 USC § 103
 Applicants incorporation of a specific nucleotide sequence (SEQ ID NO: 2) /protein sequence (SEQ ID NO: 1)as to be determined upon resolution and clarification of the independent claim 11,  renders the previous rejection moot and therefore this basis of rejection is withdrawn.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        /AMY E JUEDES/Primary Examiner, Art Unit 1644